Case 5:19-cv-00029-MFU-JCH Document 18 Filed 08/06/20 Page 1 of 2 Pageid#: 3138




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                            HARRISONBURG DIVISION

 BRIAN H.,                                 )
                                           )
                                           )
               Plaintiff                   ) Case No. 5:19-CV-29
 v.                                        )
                                           )
 ANDREW SAUL,                              )
 Commissioner of Social Security,          ) By: Michael F. Urbanski
                                           )     Chief United States District Judge
               Defendant                   )

                                          ORDER

        This matter was referred to the Honorable Joel C. Hoppe, United States Magistrate

 Judge, pursuant to 28 U.S.C. § 636(b)(1)(B), for proposed findings of fact and a recommended

 disposition. The Magistrate Judge filed a report and recommendation on July 13, 2020,

 recommending that the plaintiff’s motion for summary judgment be denied and the

 Commissioner’s decision be affirmed. No objections to the report and recommendation have

 been filed, and the court is of the opinion that the report and recommendation should be

 adopted in its entirety. It is accordingly ORDERED and ADJUDGED that the plaintiff’s

 motion for summary judgment (ECF No. 11) is DENIED, the Commissioner’s motion for

 summary judgment (ECF No. 15) is GRANTED, the report and recommendation (ECF No.

 17) is ADOPTED in its entirety, the Commissioner’s decision is AFFIRMED, and this

 matter is DISMISSED and STRICKEN from the active docket of the court.
Case 5:19-cv-00029-MFU-JCH Document 18 Filed 08/06/20 Page 2 of 2 Pageid#: 3139




       The Clerk is directed to send a copy of this order to all counsel of record.

                                            Entered: August 4, 2020

                                                                  Mike Urbanski
                                                                  cn=Mike Urbanski, o=US Courts,
                                                                  ou=Western District of Virginia,
                                                                  email=mikeu@vawd.uscourts.gov, c=US
                                                                  2020.08.04 09:56:59 -04'00'


                                            Michael F. Urbanski
                                            Chief United States District Judge




                                                 2
